               Case 3:18-cv-05535-MJP Document 64 Filed 10/08/20 Page 1 of 7




 1                                                                    The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     LINDA SCHUMACHER, et al.,
 9                                                 NO. 3:18-cv-5535
                            Plaintiffs,
10                                                 RENEWED STIPULATED MOTION TO
       v.                                          EXTEND CLASS DISCOVERY
11                                                 DEADLINES AND ORDER
     JAY R. INSLEE, et al.,
12
                            Defendants.           NOTE DATE: Oct. 7, 2020
13

14

15          The Parties respectfully submit a renewed request that this Court extend the current

16   deadlines for class-related discovery and for Plaintiffs’ class certification motion. This Court

17   denied the Parties’ previous request in its Order Denying Stipulated Motion for an Extension of

18   Time without prejudice, citing the lack of explanation as to what remains to be done in this case

19   and how the parties intend to complete the discovery. Dkt. 62.

20          The previous stipulated deadline for class-related discovery was September 30, 2020. The

21   original deadline for Plaintiffs’ motion for class certification is October 30, 2020. The Parties have

22   worked diligently to finish class-related discovery but have encountered several challenges which

23   have delayed the process.

24

     RENEWED STIPULATED MOTION TO EXTEND
     CLASS-RELATED DISCOVERY DEADLINES             1
     NO. 3:18-CV-05535
                Case 3:18-cv-05535-MJP Document 64 Filed 10/08/20 Page 2 of 7




1             For instance, Plaintiffs served written discovery on July 16, 2020. SEIU 775 served

2    objections and interrogatory answers on August 17 but were unable to provide any documents at

3    that time. That inability was due to the fact that since early August SEIU 775’s general counsel,

4    Judy Krebs, had first been preparing for and then serving as lead counsel in a 9-day interest

5    arbitration against the State, which occupied nearly all of her professional time.

6             Following the conclusion of the arbitration in late August, Ms. Krebs had a scheduled

7    vacation. On August 27 undersigned counsel Michael Subit began a 20-day cross-country driving

8    trip to New York and back to see his elderly parents, both of whom suffer from serious health

9    issues.1 Mr. Subit returned to Seattle on the afternoon of September 15. On September 17, the

10   Union produced supplemental discovery responses including a sizable document production.

11   However, it was immediately discovered that a handful of individuals had been erroneously

12   identified as potential class members after the Union had already undertaken the discovery

13   requested for these individuals. It took the Union a week to confirm the class list and transfer

14   relevant files to Mr. Subit’s law firm. The Union also encountered technical difficulties in making

15   necessary redactions to electronic documents. On September 24, SEIU 775 provided a corrected

16   class list and additional documents.

17            While SEIU 775 has worked diligently to respond to Plaintiffs’ discovery requests and has

18   produced approximately 1,400 pages of documents, its discovery production is not yet complete.

19   The Parties have also encountered minor disputes with respect to the Plaintiff’s class-related

20   discovery, which they may be able to resolve with additional time without judicial intervention.

21   Although the Union received the Plaintiffs’ discovery responses in late August, due to Mr. Subit’s

22

23
     1
      On September 4, 2020, USA Today ran an article on Mr. Subit’s trip and the difficulties of scheduling it due to the
24   COVID pandemic.

         RENEWED STIPULATED MOTION TO EXTEND
         CLASS-RELATED DISCOVERY DEADLINES                2
         NO. 3:18-CV-05535
                   Case 3:18-cv-05535-MJP Document 64 Filed 10/08/20 Page 3 of 7




1    three-week absence from Seattle, the parties were not able to schedule the plaintiffs’ depositions

2    before the discovery cut-off.

3               Remaining Discovery by Plaintiffs

4               The Union expects to complete its production of documents this week. Due to the delay in

5    discovery, Plaintiffs’ counsel has not been able to prepare Plaintiffs’ case with respect to class

6    certification pursuant to the anticipated schedule the Parties previously agreed upon, and requires

7    additional time to prepare the case with respect to class certification. Further, Plaintiffs’ counsel

8    have difficult schedules throughout October, November, and December, that include a number of

9    commitments and deadlines, including a possible trial, multiple appeals briefs, and holiday travels.

10   Additionally, individuals needed for depositions have busy schedules throughout November.

11   Specifically, what remains as to class-related discovery is the completed production of documents

12   anticipated from SEIU 775 in response to Plaintiffs’ discovery requests, which were issued July

13   16, 2020, and the resolution of any other issues between the parties, which the parties believe could

14   be addressed within the next two (2) weeks. Additionally, Plaintiffs anticipate the need to issue a

15   set of Requests for Admission based, at least in part, upon the documents still to be produced by

16   SEIU and, possibly, based upon deposition testimony.2

17              Remaining Discovery by the Union

18              The only remaining discovery the Union anticipates are short depositions of the four named

19   plaintiffs. The Parties believe those depositions can be completed over a two-day period. In June

20   the Parties tentatively agreed to schedule those depositions in late August. At that time, Mr. Subit

21   advised Plaintiffs’ counsel that he was planning to make a 3-week cross-country driving trip to

22

23

24   2
         The Union does not concede Plaintiffs’ entitlement to or the relevance of additional discovery.

         RENEWED STIPULATED MOTION TO EXTEND
         CLASS-RELATED DISCOVERY DEADLINES                  3
         NO. 3:18-CV-05535
               Case 3:18-cv-05535-MJP Document 64 Filed 10/08/20 Page 4 of 7




1    visit his elderly parents (one of whom is suffering from a terminal medical condition), the timing

2    of which would depend on the status of the COVID-19 outbreak.

3           Washington was removed from the New York quarantine list in early August. Mr. Subit

4    determined that the safest time for the trip would be late August through mid-September. Rather

5    than schedule plaintiffs’ depositions for late-September, after his return Mr. Subit devoted his

6    energies to facilitating the Union’s discovery production. Although Plaintiffs were available

7    throughout September for SEIU 775’s anticipated depositions, Plaintiffs’ availability for these

8    depositions is limited throughout October due to busy schedules and pre-planned vacations. While

9    the Union prefers to take the plaintiffs’ depositions in October, given the plaintiffs’ schedules, the

10   Parties anticipate conducting Plaintiffs’ depositions during November.

11          Due to these considerations, the Parties respectfully request that the Court amend the

12   current class-related discovery deadlines as follows:

13   Class-related discovery deadline: December 1, 2020

14   Plaintiffs’ motion for class certification: January 7, 2021

15   Defendant’s response in opposition to Plaintiffs’ motion for class certification: January 25, 2021

16   Plaintiffs’ reply: January 29, 2021

17          If the Parties’ renewed motion for extension does not meet the Court’s concerns, the Parties

18   request a telephonic status conference with the Court.

19          Dated: October 7, 2020

20

21

22

23

24

      RENEWED STIPULATED MOTION TO EXTEND
      CLASS-RELATED DISCOVERY DEADLINES            4
      NO. 3:18-CV-05535
            Case 3:18-cv-05535-MJP Document 64 Filed 10/08/20 Page 5 of 7




1
                   By: _/s/James G. Abernathy__________
2                      James G. Abernathy, WSBA #48801
                       c/o Freedom Foundation
3                      P.O. Box 552 Olympia, WA 98507
                       p. 360.956.3482 f. 360.352.1874
4                      jabernathy@freedomfoundation.com
5
                   Attorneys for Plaintiffs and the Proposed
6                  Class
7

8                  FRANK FREED SUBIT & THOMAS
                   LLP
9
                   By: /s/ Michael C. Subit_____________
10                 Michael C. Subit, WSBA # 29189
                   705 Second Avenue, Suite 1200
11                 Seattle, WA 98104
                   msubit@frankfreed.com
12

13                 ALTSHULER BERZON LLP
14                 By: /s/Scott A.Kronland_____________
                   Scott A. Kronland
15                 177 Post St., Suite 300
                   San Francisco, CA 94108
16                 415-421-7151
                   skronland@altber.com
17
                   Attorneys for Defendant SEIU 775
18

19                 It is so ORDERED this 8th of October
                   2020.
20

21                        ___________________
                          Marsha J. Pechman
22                        United States District Judge
23

24

     RENEWED STIPULATED MOTION TO EXTEND
     CLASS-RELATED DISCOVERY DEADLINES       5
     NO. 3:18-CV-05535
            Case 3:18-cv-05535-MJP Document 64 Filed 10/08/20 Page 6 of 7




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     RENEWED STIPULATED MOTION TO EXTEND
     CLASS-RELATED DISCOVERY DEADLINES     6
     NO. 3:18-CV-05535
               Case 3:18-cv-05535-MJP Document 64 Filed 10/08/20 Page 7 of 7




1                                     CERTIFICATE OF SERVICE

2           I hereby certify that on October 7, 2020, I electronically filed the foregoing with the Clerk
     of the Court using the CM/ECF system, which will send notification of such filing to all
3    counsel/parties of record. I hereby certify that no other parties are to receive notice.

4    Dated: October 7, 2020

5
                                                    By: _/s/James G. Abernathy__________
6                                                   James G. Abernathy, WSBA #48801
                                                    c/o Freedom Foundation
7                                                   P.O. Box 552 Olympia, WA 98507
                                                    p. 360.956.3482 f. 360.352.1874
8                                                   jabernathy@freedomfoundation.com

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

      RENEWED STIPULATED MOTION TO EXTEND
      CLASS-RELATED DISCOVERY DEADLINES            7
      NO. 3:18-CV-05535
